DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-13, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Murayama (U.S. Pub. 2016/0233449).
Regarding claims 1, 10-13, 15-17, and 19, Murayama [Figs.1-3,8-9] discloses a quantum dot light emitting diode comprising:
a light emitting layer [24], the light emitting layer comprising a first quantum dot layer [26] and a second quantum dot layer [25] which are stacked;
wherein the first quantum dot layer comprises a first quantum dot [10] having a hole transporting property [Para.187]; and


further comprising: a hole transporting layer [4] and a hole injection layer [3] on a side of the first quantum dot layer [26] facing away from the second quantum dot layer; and
an electron transporting layer [6] on a side of the second quantum dot layer [25] facing away from the first quantum dot layer;

further comprising: a hole injecting layer [3] on a side of the first quantum dot layer [26] facing away from the second quantum dot layer;

further comprising one of: a hole transporting layer [4] between the hole injection layer [3] and the first quantum dot layer [26]; and
an electron transporting layer [6] formed on a side of the second quantum dot layer [25] facing away from the first quantum dot layer;

a display device comprising the quantum dot light emitting diode according to any one of claim 1 [Para.229];

further comprising: an array substrate; wherein the quantum dot light emitting diode is on the array substrate [Apparent structure of a display device; para.229];

a method for fabricating a quantum dot light emitting diode, comprising:
providing a first quantum dot layer;
providing a second quantum dot layer; and

wherein the first quantum dot layer comprising a first quantum dot having a hole transporting property; and
the second quantum dot layer comprising a second quantum dot having an electron transporting property [Discussed above in claim 1];

wherein providing the first quantum dot layer comprises:
bonding a hole transporting group to a ligand alkyl chain to form a hole transporting ligand; and chemically substituting the hole transporting ligand with a quantum dot which has a surface coordinated with oleic acid, trioctylphosphine or oleylamine ligand to obtain a first quantum dot which has a surface coordinated with a hole transporting ligand [Paras.121-126];

wherein providing the second quantum dot layer comprises:
bonding an electron transporting group to a ligand alkyl chain to form an electron transporting ligand; and chemically substituting the electron transporting ligand with a quantum dot which has a surface coordinated with oleic acid, trioctylphosphine or oleylamine ligand to obtain a second quantum dot which has a surface coordinated with an electron transporting ligand [Paras.121-131].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (U.S. Pub. 2016/0233449) in view of Zhen (U.S. Pub. 2019/0214604).
Regarding claim 8, Murayama fails to explicitly disclose the limitation of the claim.  However, Zhen discloses and makes obvious a quantum dot light emitting diode, wherein the first quantum dot is oil-soluble, and the second quantum dot is water-soluble;
alternatively, the first quantum dot is water-soluble, and the second quantum dot is oil-soluble [Para.38].
It would have been obvious to provide the claimed limitation, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (U.S. Pub. 2016/0233449) in view of Angioni (U.S. Pub. 2019/0305240).
Regarding claim 9, Murayama fails to explicitly disclose the limitation of the claim.  However, Angioni discloses a quantum dot light emitting diode wherein one of the first quantum dot and the second quantum dot comprises a crosslinked structure [Paras.26,47].  It would have been obvious to provide the claimed limitation, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (U.S. Pub. 2016/0233449) in view of Luchinger (U.S. Pub. 2019/0153313).
Regarding claim 14, Murayama fails to explicitly disclose the limitation of the claim.  However, Luchinger discloses a display device further comprising: a liquid crystal display panel; wherein a light emitting surface of the quantum dot light emitting diode faces a light incident surface of the liquid crystal display panel [Paras.2,296,298].  It would have been obvious to provide the claimed limitation, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 2-7, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
wherein a surface of the first quantum dot is coordinated with a hole transporting ligand;
the hole transporting ligand comprises: a ligand alkyl chain and a hole transporting group bonded to an alkyl group of the ligand alkyl chain; and
the ligand in the ligand alkyl chain comprises at least one of a mercapto group, a polymercapto group, an amino group, a poly amino group, and a phosphorusoxy group;

wherein a surface of the second quantum dot is coordinated with an electron transporting ligand;

the ligand in the ligand alkyl chain comprises at least one of a mercapto group, a polymercapto group, an amino group, a poly amino group, and a phosphorusoxy group.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAC H AU/Primary Examiner, Art Unit 2822